Case: 21-11231    Document: 00516384339        Page: 1   Date Filed: 07/06/2022




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                                 July 6, 2022
                                No. 21-11231
                                                                Lyle W. Cayce
                                                                     Clerk

   In the Matter of: Life Partners Holdings,
   Incorporated

                                                                          Debtor,

   H. Thomas Moran, II, as Trustee for Life Partners
   Holdings, Inc.; Life Partners, Incorporated; Life
   Partners Financial Services, Incorporated; Alan M.
   Jacobs, As Trustee for Life Partners Creditors' Trust;
   Life Partners Creditors' Trust,

                                                                      Appellees,

                                    versus

   Richard Bryan Simpson,

                                                                     Appellant.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:16-cv-300


   Before Richman, Chief Judge, and Ho and Engelhardt, Circuit
   Judges.
Case: 21-11231         Document: 00516384339               Page: 2      Date Filed: 07/06/2022

                                           No. 21-11231


   Per Curiam:*
           Richard Simpson had actual notice of a court-ordered settlement
   conference but did not participate in the conference. The district judge
   ordered a default judgment against Simpson. Simpson claims to not have
   received notice of the default judgment until several months later. The
   district court denied Simpson’s motion to set aside the judgment. Because
   Simpson has not offered a meritorious defense, we affirm.
                                                 I
           Simpson is one of many defendants in an adversarial bankruptcy
   proceeding. In the interest of brevity, we limit our discussion of the facts of
   this case to those directly relevant to the instant appeal. A more detailed
   statement of the facts underlying this case may be found in our prior opinions
   regarding this dispute.1 This proceeding has gone on for several years, and
   Simpson had retained counsel for the vast majority of it. In June 2020,
   pursuant to local rules, the district court ordered the parties to engage in
   settlement conferences before September 30, 2020 or face default judgment
   “without further notice.” Simpson does not dispute that he received notice
   of this order.
           Sometime before September 2, 2020, Simpson informed his attorney,
   Thomas Brandon, that he would not be renewing Brandon’s retainer.
   Brandon replied that he would move to withdraw. In his withdrawal motion
   to the court, Brandon cited as his reasons for withdrawal not only Simpson’s
   refusal to pay, but also the fact that Simpson was not cooperating with




           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             See, e.g., Life Partners Creditors’ Tr. v. Cowley, 926 F.3d 103 (5th Cir. 2019); SEC
   v. Life Partners Holdings, Inc., 854 F.3d 765 (5th Cir. 2017).




                                                 2
Case: 21-11231        Document: 00516384339               Page: 3   Date Filed: 07/06/2022




                                           No. 21-11231


   preparation for the required settlement conference. Brandon also sent an
   email saying as much to Simpson.
          Before withdrawing, Brandon informed Simpson—again—of the
   requirement of a settlement conference prior to September 30, 2020, and the
   possibility of default if he did not engage in the conference. Brandon
   suggested that Simpson reach out to opposing counsel (McGee) to see how
   they wanted to proceed. Simpson does not dispute that he received this
   notice. On September 4, 2020, McGee sent Simpson a letter by certified mail
   requesting Simpson’s participation in a settlement conference on either
   September 16th or 17th and again reiterating the necessity of conferring prior
   to the end of the month. Simpson replied via email on September 16th that
   he would send McGee some financial documents necessary to the
   conference. Simpson claims to have sent the documents, although it is
   undisputed that he never attended a settlement conference.
          The district court instructed McGee to move to strike Simpson’s
   answer and for default judgment. McGee did so and the court granted the
   default judgment. Simpson claims to not have received notice of this
   judgment until a debt collector came calling in May 2021. The reason,
   according to Simpson, is that Brandon provided the court with an incorrect
   email address for Simpson, so the court’s electronic notifications did not
   reach him.
          In October 2021, nearly a full year after judgment, Simpson moved to
   set aside the default judgment under Federal Rule of Civil Procedure 60(b).2
   He argued that the judgment should be set aside due to his mistaken email
   address and because he did not receive notice of the default judgment. The
   court denied the motion, stating that Simpson had not pressed a meritorious


          2
              See Fed. R. Civ. P. 60(b).




                                                3
Case: 21-11231           Document: 00516384339               Page: 4       Date Filed: 07/06/2022




                                            No. 21-11231


   defense and had not adequately kept himself apprised of the litigation. After
   an unsuccessful motion for reconsideration, Simpson appealed to this court.
                                                  II
           Under Federal Rule of Civil Procedure 60(b), a court “may set aside
   a final default judgment.”3 It “may relieve a party” from a judgment due to,
   inter alia, “excusable neglect,” “mistake,” or “void[ness].”4 This court
   reviews a denial of a motion to set aside a default judgment for abuse of
   discretion.5 We consider “whether the default was willful, whether setting it
   aside would prejudice the adversary, and whether a meritorious defense is
   presented.”6
                                                  A
           Simpson argues that his judgment should be set aside due to
   Brandon’s mistake regarding the email address. 7 Although the mistake is
   uncontested,8 the district court rested its order on the fact that Simpson had
   declined to present a meritorious defense to the underlying claim. Simpson’s
   only argument was that his email was recorded incorrectly such that he did


           3
               Fed. R. Civ. P. 55(c).
           4
               Fed. R. Civ. P. 60(b)(1), (4).
           5
               Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 500 (5th Cir. 2015).
           6
              Id. (citation omitted); see also Jenkens & Gilchrist v. Groia & Co., 542 F.3d 114,
   119-20 (5th Cir. 2008) (quoting Lacy v. Sitel Corp., 227 F.3d 290, 293 (5th Cir. 2000) (“A
   district court has the discretion to refuse to set aside a default judgment . . . if the defendant
   ‘fails to present a meritorious defense sufficient to support a finding on the merits for the
   defaulting party.’”)).
           7
           Life Partners has declined to file an appellee’s brief, so we consider only
   Simpson’s arguments.
           8
              The Northern District of Texas’s clerk’s office eventually changed the email on
   file for Simpson, but it informed him that he could have updated the email on file at any
   time.




                                                   4
Case: 21-11231           Document: 00516384339                Page: 5   Date Filed: 07/06/2022




                                               No. 21-11231


   not receive notice of the judgment against him. He did not offer a defense to
   the judgment itself. Nor does Simpson press a defense on appeal—let alone
   a meritorious one. We cannot say that the district court abused its discretion
   in denying Simpson’s Rule 60(b)(1) motion based on the email mistake.9
                                                    B
           Simpson also contends that he was deprived of due process because
   he was not given notice of the default judgment.10 While we liberally construe
   pro se briefs, there must be an argument for us to construe.11 There is a single
   mention of this argument in Simpson’s brief. But even assuming Simpson
   has sufficiently presented this argument on appeal, he did not raise it at the
   district court. “A party forfeits an argument by failing to raise it in the first
   instance in the district court . . . .”12 This argument is forfeited, and we do
   not consider it.
                                          *         *         *
           Because Simpson has not pressed a meritorious defense, we
   AFFIRM.




           9
                See Wooten, 788 F.3d at 500.
           10
             See Fed. R. Civ. P. 60(b)(4) (providing for relief from “void” judgments);
   United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271 (2010) (holding that rule
   60(b)(4) applies “in the rare instance where a judgment is premised . . . on a violation of
   due process that deprives a party of notice or the opportunity to be heard”).
           11
             Rutila v. Dep’t of Transp., 12 F.4th 509, 511 (5th Cir. 2021) (quoting Erickson v.
   Pardus, 551 U.S. 89, 94 (2007) (“‘A document filed pro se is to be liberally construed.’”));
   Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
           12
                Rollins v. Home Depot USA, 8 F.4th 393, 397 (5th Cir. 2021).




                                                    5